DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. “an infinite number of positions” was not enabled because providing an infinite number of positions is not practically possible. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In this case, the claimed invention is not enabled because one skilled in the art would not be able to make and/or use the invention without undue experimentation. At least the nature of the invention, the state of the prior art, the existence of working examples, the amount of direction provided by the inventor, and the quantity of experimentation are evidence that the claimed invention does not satisfy the enablement requirement. Achieving infinity has not been achieved in the prior art and is not possible in reality, as infinity is only a theoretical value/mathematical concept, not a real number. The level of ordinary skill in the art does not allow one to achieve an infinite number of any variable and Applicant fails to disclose how an infinite number of positions is achieved (or how an actuator may move in infinitely small increments, or how any sensor can detect positions in infinitely small increments), only saying: “valve 22 may be moved to an infinite number of positions between the open and closed positions, for example” (para 36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 2002/0005217 (Lyons).
Regarding claim 1, 3, 9, Saladino teaches a valve assembly for a turbine engine (Fig 1-2; para 15-16, 23-28; valve assembly 200 for bleed air in a turbine engine), comprising: a valve arranged in an air flow path (valve 202, 218 in air flow path 216), the valve having a shaft (annotated below), the valve movable between an open position and a closed position (para 25); and a hydraulic actuator coupled to the shaft (hydraulic actuator 204 and/or 226 coupled to the shaft), the hydraulic actuator configured to utilize fuel as a working fluid (para 26-28; fuel supplied to ports 222, 224), the hydraulic actuator configured to move the valve between the open position and the closed position (para 26-28), the air flow path is configured to have a temperature of greater than about 1000F (the temperature of air in the air flow path is intended use; it has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" see MPEP 2114 [R-1]; in this case, the claim is drawn to a valve assembly; the temperature of air within an air flow path does not provide a structural limitation on the valve 

    PNG
    media_image2.png
    371
    555
    media_image2.png
    Greyscale

Saladino fails to teach a linear variable displacement transformer is arranged on the shaft. However, Lyons teaches that it was well known in the art to provide a linear variable displacement transformer on the shaft in order to indicate the position of the valve (Fig 6, para 109-112; LVDT 140 fixed to the translating valve shaft 78/36). It would have been obvious to one of ordinary skill in the art at the time of filing to add a linear variable displacement transformer arranged on the shaft of Saladino in order to provide indications of the position of the valve and of fluid parameters, as taught by Lyons. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 
Regarding claim 6, Saladino in view of Lyons further teaches a thermal barrier arranged between the valve and the hydraulic actuator (see annotated figure below; thermal barrier is solid structure that provides a barrier).

    PNG
    media_image3.png
    460
    587
    media_image3.png
    Greyscale


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 2002/0005217 (Lyons) as applied to claim 1, and further in view of US 2009/0321667 (McCollum).
Regarding claim 2, Saladino in view of Lyons fails to teach the valve is a poppet valve. However, Saladino teaches that the valve may be one of many different types of in this case, a poppet valve) for another (in this case, a butterfly valve) to obtain predictable results (in this case, control of air flow) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 2002/0005217 (Lyons) as applied to claim 1, and further in view of US 2016/0208694 (Simpson).
Regarding claim 3, Saladino in view of Lyons fails to teach the air flow path configured to have a temperature of greater than about 1000 degrees F. However, Simpson teaches that it was well known in the art for bleed air, which is taken from the compressor, may having a temperature of greater than 1000 degrees F (para 17, 23). It would have been obvious to one of ordinary skill in the art at the time of filing to make the air flow path configured to have a temperature of greater than about 1000 degrees F, as taught by Simpson. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the air flow path configured to have a temperature of greater than about 1000 degrees F yields predictable results.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 2002/0005217 (Lyons) as applied to claim 1, and further in view of US 5048286 (Stransky).
Regarding claim 5, Saladino in view of Lyons fails to teach the valve formed from metallic components. However, Stransky teaches that valves in a turbine engine may be formed from metal (col 11 l. 59-col 12 l. 5; valve system 54 made from suitable metals, titanium). It would have been obvious to one of ordinary skill in the art at the time of filing to make the valve from metallic components in order to reduce weight, as taught by Stransky. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making a valve from metallic components yields predictable results.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 2002/0005217 (Lyons) as applied to claim 1, and further in view of US 5988589 (Mowill).
Regarding claim 7, Saladino in view of Lyons fails to teach cooling fins arranged on the shaft. However, Mowill teaches that actuator shafts may comprise cooling fins to dissipate heat along the shaft (col 5 ll. 14-16). It would have been obvious to one of ordinary skill in the art at the time of filing to add cooling fins to the actuator shaft of Saladino in view of Lyons in order to cool the shaft, as taught by Mowill. It has been held that combining or simple substitution of prior art elements according to known .

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 2002/0005217 (Lyons) as applied to claim 1, and further in view of US 6622472 (Plumpe).
Regarding claim 10-11, Saladino in view of Lyons fails to teach an actuator housing defines a cavity about the shaft and a cooling port extends through the housing, the cooling port configured to permit ambient air to flow into the cavity and a second cavity is defined within the shaft and a second cooling port extends through the shaft, the second cooling port configured to permit ambient air to flow into the second cavity. However, Saladino teaches an actuator housing for a fueldraulic actuator (Fig 2; housing 220 of fueldraulic actuator 204/226; piston 226 is inside of the housing). Plumpe teaches an actuator with a shaft, an actuator housing defines a cavity about the shaft and a cooling port extends through the housing to permit ambient air to flow into the cavity (col 7 ll. 13-51, Fig 10; actuator housing 200a, 200b defines cavity around shaft 252 that is supplied with cooling air F through a cooling port 204 in the housing) and a second cavity is defined within the shaft and a second cooling port extends through the shaft to permit ambient air to flow into the second cavity (second cavity 244 inside of shaft 24 supplied with cooling air F through second cooling port in the shaft coupled to 246 or 248). It would have been obvious to one of ordinary skill in the art at the time of filing to add a cavity about the shaft and a cooling port extending through the housing to permit ambient air to flow into the cavity and a second cavity is defined within .

14.	Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 2002/0005217 (Lyons) as applied to claim 1, and further in view of US 2017/0335775 (Ribarov).
Regarding claim 12-13, Saladino in view of Lyons fails to teach a plurality seals are arranged about a piston rod of the hydraulic actuator, the actuator housing includes a port configured to communicate fuel around the plurality of seals. However, Ribarov teaches that fueldraulic actuators may comprise seals about a piston rod of the actuator, the actuator housing includes a port configured to communicate fuel around the plurality of seals (para 22-28, fig 3A; seals 140, 142, 134; actuator housing comprising housing of 101 and 122 includes port 144 for fuel that has gone around the seals; fuel return connected to discharge conduit 110 and fuel source 46). It would have .

    PNG
    media_image4.png
    460
    573
    media_image4.png
    Greyscale


Claim 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 6622472 (Plumpe).
Regarding claim 14-15, 18, Saladino teaches a turbine engine comprising a compressor configured to deliver air to a combustor (para 15-17; turbine engine 102, compressor 122, combustor 124); a valve assembly (Fig 1-2; para 15-16, 23-28; valve assembly 200 for bleed air in a turbine engine) having a valve arranged in an air flow path (valve 202, 218 in air flow path 216), the valve having a shaft (annotated below), the valve movable between an open position and a closed position (para 25); and a hydraulic actuator coupled to the shaft (hydraulic actuator 204 and/or 226 coupled to the shaft), the hydraulic actuator configured to utilize fuel as a working fluid (para 26-28; fuel supplied to ports 222, 224), the hydraulic actuator configured to move the valve between the open position and the closed position (para 26-28), wherein the air flow path receives bleed air from the compressor (para 18-24, Fig 1; valves 114 are compressor bleed air supply valves), wherein the shaft comprises a first shaft portion that is attached to the valve and a second shaft portion attached to the actuator, wherein a thermal barrier is arranged between the first and second shaft portions (see annotated figure below).

    PNG
    media_image2.png
    371
    555
    media_image2.png
    Greyscale

Saladino fails to teach an actuator housing defines a cavity about the shaft and a cooling port extends through the housing, the cooling port configured to permit ambient air to flow into the cavity and a second cavity is defined within the shaft and a second cooling port extends through the shaft, the second cooling port configured to permit ambient air to flow into the second cavity. However, Saladino teaches an actuator housing for a fueldraulic actuator (Fig 2; housing 220 of fueldraulic actuator 204/226; piston 226 is inside of the housing). Plumpe teaches an actuator with a shaft, an actuator housing defines a cavity about the shaft and a cooling port extends through the housing to permit ambient air to flow into the cavity (col 7 ll. 13-51, Fig 10; actuator housing 200a, 200b defines cavity around shaft 252 that is supplied with cooling air F through a cooling port 204 in the housing) and a second cavity is defined within the shaft and a second cooling port extends through the shaft to permit ambient air to flow into the second cavity (second cavity 244 inside of shaft 24 supplied with cooling air F 
Regarding claim 17, Saladino in view of Plumpe further teaches a thermal barrier arranged between the valve and the hydraulic actuator (see annotated figure below; thermal barrier is solid structure that provides a barrier).

    PNG
    media_image3.png
    460
    587
    media_image3.png
    Greyscale

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 6622472 (Plumpe), and further in view of US 2017/0335775 (Ribarov).
Regarding claim 16, Saladino in view of Plumpe fails to teach a plurality seals between the actuator and the valve, the actuator housing includes a port configured to communicate fuel around the plurality of seals, or fuel delivered to a fuel return downstream of the hydraulic actuator. However, Ribarov teaches that fueldraulic actuators may comprise seals between the actuator and the valve (wherein the seals are interpreted in the same manner as Applicant, with the seals positioned between the piston rod and the actuator housing), the actuator housing includes a port configured to . 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 6622472 (Plumpe) as applied to claim 14 above, and further in view of US 2017/0175751 (Moniz).
Regarding claim 21, Saladino in view of Plumpe fails to teach the ambient air is provided by an engine nacelle compartment. However, it was well known in the art that air from a nacelle compartment may be used for cooling purposes, as taught by Moniz (para 23; cooling air from fan assembly, construed as a nacelle compartment because .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0045317 (Saladino) in view of US 6622472 (Plumpe) as applied to claim 14 above, and further in view of US 2002/0005217 (Lyons).
Regarding claim 22, Saladino in view of Plumpe fails to teach a linear variable displacement transformer is arranged on the shaft. However, Lyons teaches that it was well known in the art to provide a linear variable displacement transformer on the shaft in order to indicate the position of the valve (Fig 6, para 109-112; LVDT 140 fixed to the translating valve shaft 78/36). It would have been obvious to one of ordinary skill in the art at the time of filing to add a linear variable displacement transformer arranged on the shaft of Saladino in order to provide indications of the position of the valve and of fluid parameters, as taught by Lyons. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, arranging an LVDT on a shaft to detect a position of a valve yields predictable results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Applicant’s argument that Plumpe is directed to a different system, Examiner asserts that Plumpe teaches cooling an actuator. One of ordinary skill in the art would recognize that the actuator of Saladino, positioned adjacent hot engine components and flows, would benefit from such cooling.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741